In re Simmons, Cheryl, applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. 83-886; Parish of Calcasieu, 14th Judicial District Court, Div. “H”, No. 80-2431.
Prior report: 458 So.2d 565.
Granted. The plaintiffs petition seeks damages in contract and tort invoking the original jurisdiction of the district court. The parties treated the case as such at trial and the district court’s judgment awards damages for breach of an implied contract, with interest and court costs. Accordingly, the court of appeal erred in viewing plaintiffs petition as calling for judicial review of an administrative adjudication. The judgment of the court of appeal, therefore, is reversed, and the case is remanded to the appeals court for consideration of the appeal on its merits. REVERSED AND REMANDED TO THE COURT OF APPEAL.